department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp bo3 tl-n-7312-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel area lm fsh har from subject assistant chief_counsel administrative provisions and judicial practice cc pa apjp agreement to extend statute_of_limitations for assessment with regard to consistency adjustment under tefra provisions this field_service_advice responds to your undated memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice issue whether an agreement between the i r s and the taxpayer to extend the period of time for assessment of any_tax includes the extension of time to assess a computational adjustment under sec_6222 in the absence of additional language related to the adjustment conclusion an assessable computational adjustment or true-up under sec_6222 is attributable to a partnership_item thus additional language with regard to computational adjustments of partnership should be added to the extension agreement to preclude any argument that the extension does not extend the limitations_period for making true-ups facts it is not unusual for corporate taxpayers to hold partnership interests in one or more partnerships for various reasons the schedule k-1s partner’s share of income credits deductions etc are not available to the taxpayer partners when they file the required corporate_income_tax returns form_1120 therefore when filing the forms these taxpayer partners frequently report their allocable share of partnership income and losses based on estimates of what the taxpayer partner believes will be reflected on the schedule k-1s issued by the partnerships frequently these taxpayer partners do not file a form_8082 notice of inconsistent treatment notifying the i r s that the treatment of certain partnership items on the forms are inconsistent with the treatment of those items on the partnership returns more often than not the taxpayer partners bring the inconsistencies to the examiners’ attention during the examination the inconsistencies generally favor the taxpayer partners or the government in varying amounts and most often result in relatively minimal net adjustments labeled true-ups by i r s examiners to the extent the taxpayer partner’s estimates differ from the amounts reported on the partnership return form_1065 the i r s examiners make the computational adjustment or true-up to the form_1120 to account for the inconsistent treatment the general practice of the i r s examiner has been to include the true-up in the revenue agent’s report rar and on form_5701 notice of proposed_adjustment for coordinated exam program then to assess the computational adjustment as part of any deficiency when the examination is completed rather than assessing the true-up immediately as allowed by sec_6222 law and analysis sec_6222 provides in relevant part that a partner shall on the partner’s return treat a partnership_item in a manner which is consistent with the treatment of the partnership_item on the partnership return under sec_6222 if a partnership_item is treated inconsistently on the partner’s return the i r s may assess any resulting deficiency without regard to the restriction on an assessment attributable to a partnership_item under sec_6225 a computational adjustment is a change in the tax_liability of a partner to properly reflect the treatment of a partnership_item sec_6231 thus a true-up under sec_6222 is a type of computational adjustment section a generally provides that deficiency procedures under sec_6211 shall not apply to computational adjustments because the provisions of sec_6225 and sec_6211 do not apply a true-up may be immediately assessed by the i r s statute_of_limitations under tefra tax equity and fiscal responsibility act partnership provisions a minimum period for assessment applies with regard to the assessment of partnership items affected items and converted items the applicable statute_of_limitations provision depends upon the nature of the item to be assessed section a provides in relevant part that the period for assessing any income_tax with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before three years from the later of the due_date of the partnership return or the date the partnership return is filed in contrast the general statute_of_limitations for assessment under sec_6501 expires three years after the return is filed like sec_6501 section allows for extension of the limitations_period by agreement section b sec_6231 in relevant part defines a partnership_item as any item required to be taken into account for the partnership’s taxable_year to the extent such item is more appropriately determined at the partnership level than at the partner level sec_6231 in relevant part defines a computational adjustment as the change in the tax_liability of a partner which properly reflects the treatment under tefra of a partnership_item thus a computational adjustment or true-up is the computation of a tax_liability attributable to a partnership_item this point is further illustrated by sec_6222 which provides in relevant part that the restriction on assessment during a partnership proceeding does not apply to any part of a deficiency attributable to any computational adjustment required to make the treatment of the items by the partner consistent with the treatment of the items on the partnership return finally section c a i allows the partner to challenge a true-up which erroneously computes any adjustment necessary to make the partnership items on the partner’s return consistent with the treatment of the partnership items on the partnership return sec_6222 and c a i like sec_6231 make the partnership return the source of the true-up tax thus the true-up is attributable to partnership items for the reasons stated a true-up is attributable to a partnership_item therefore the assessment_period for partnership items under section applies to true-ups please call if you have any further questions curtis g wilson assistant chief_counsel administrative provisions and judicial practice by william a heard attorney reviewer cc pa apjp bo3
